Per Curiam.

The instant action originated in this court by relator filing a “petition for writ of prohihi*339tion or mandamus. ’ ’ The petition alleges that Schorr is not a qualified elector of Hamilton county and that “without good and sufficient reasons, respondents have failed, neglected and refused to cause said Ed D. Schorr to be disqualified as a candidate for a delegate and propose to place his name on said ballot for the May 6, 1952, primary election.” The prayer of the petition is for a “writ of prohibition or mandamus” prohibiting respondents from placing such candidate’s name on the ballot.
The record of the hearing before the board discloses substantial evidence supporting the finding of the board, and such finding will not be disturbed by this court.
The writ is denied.

Writ denied.

Weygandt, C. J., Zimmerman, Stewart, Middleton, Taet, Matthias and Hart, JJ., concur.